Title: To Thomas Jefferson from Benjamin Franklin, 20 March 1786
From: Franklin, Benjamin
To: Jefferson, Thomas



Sir
Philada. March 20. 1786

I received your Favour of Oct. 5. by Messrs. Fitzhughs, with the Letters and Pacquets you were so kind as to forward to me by those Gentlemen, who have winter’d with us, and are but lately set out for Virginia. I will read du Plessis’s Papers as soon as I can find a little time; and say some thing of them in a future Letter.
As to public Affairs, the Congress has not been able to assemble more than 7 or 8 States during the whole Winter, so the Treaty with P. remains still unratified, tho’ there is no doubt of its being done soon, as a full Congress is expected next Month. [The Disposition to furnish Congress with ample Powers augments daily, as People become more enlightened; and I do not remember ever to have seen during my long Life more Signs of Public Felicity than appear at present throughout these States, the Cultivators of the Earth who make the Bulk of our Nation, having had good Crops, which are paid for at high prices with ready Money. The Artisans too receive high Wages, and the Value of all real Estates is augmented greatly. Merchants and Shop keepers indeed complain that there is not Business enough, but this is evidently not owing to the Fewness of Buyers, but to the too great Number of Sellers; for the Consumption of Goods was never greater, as appears by the Dress, Furniture and Manner of Living of all Ranks of the People.
As to myself, I am, agreable to your kind Wishes, happy in the Bosom of my Friends and Family, enjoying as good Health as ever, the Stone excepted, which does not grow worse.] Be pleased to  present my affectionate Respects to the good Countess d’Houditot, who you say does me the Honour to enquire concerning me, and I pray you to assure all other enquiring Friends, that I retain, and shall forever retain, the deepest Impression of their many kindnesses to me while I resided among them. I hope your Health is fully established. My best wishes attend you, being with great and sincere Esteem, Dear Sir, Your most obedient & most humble Servant,

B. Franklin

